COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                   NO. 2-09-024-CR

DERON DOMINIC SLOAN                                                APPELLANT


                                              V.

THE STATE OF TEXAS                                                      STATE

                                           ----------

            FROM THE 371 ST DISTRICT COURT OF TARRANT COUNTY



               MEMORANDUM OPINION 1 AND JUDGMENT

                                           ----------

      We have considered the “Appellant’s Motion To Dismiss Appeal.” The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a).      No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See id.; Tex.

R. App. P. 43.2(f).

                                                   PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 5, 2009


       1
           … See T EX. R. A PP. P. 47.4.